            Case 5:19-cv-00489-R Document 37 Filed 11/02/20 Page 1 of 21




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) VICKI JO LEWIS, Individually and as                 )
Co-Personal Representative of the ESTATE OF             )
ISAIAH MARK LEWIS, deceased; and                        )
(2) TROY LEVET LEWIS, Individually and as               )
Co-Personal Representative of the ESTATE OF             )
ISAIAH MARK LEWIS, deceased,                            )
                                                        )
                     Plaintiffs,                        )
                                                        )
v.                                                      )   Case No. CIV-19-489-R
                                                        )
(1) CITY OF EDMOND, an Oklahoma Municipal               )
Corporation;                                            )
(2) POLICE SGT. MILO BOX, Individually; and             )
(3) POLICE OFFICER DENTON SCHERMAN,                     )
Individually,                                           )
                                                        )
                     Defendants.                        )

     AMENDED ANSWER OF CITY OF EDMOND TO PLAINTIFFS’ AMENDED
                           COMPLAINT

       For its Amended Answer to Plaintiffs’ Amended Complaint [Doc. No. 27] 1 ,

Defendant City of Edmond (hereinafter “Edmond”) states as follows:

       1.      Regarding Paragraph 1 of Plaintiffs’ Amended Complaint, Edmond admits that

Plaintiffs are asserting a 42 U.S.C. § 1983 action against Defendants for alleged violations

of Isaiah Mark Lewis’ constitutional rights. However, Edmond denies that it violated any


       1
         On August 26, 2020, Edmond timely filed its Motion to Dismiss “Count 4" of
Plaintiffs’ Amended Complaint [Doc. No. 28] and also timely filed its Answer to
Plaintiffs’ Amended Complaint [Doc. No. 29]. Thereafter, on October 26, 2020, this
Court entered an Order denying the aforementioned motion to dismiss. See Doc. No. 36.
Accordingly, this Amended Answer to Plaintiffs’ Amended Complaint is properly filed
under Fed. R. Civ. P. 12(a)(4).
            Case 5:19-cv-00489-R Document 37 Filed 11/02/20 Page 2 of 21




constitutional rights and denies it is liable to Plaintiffs (in any capacity) for the death of

Isaiah Mark Lewis.

       2.      Regarding Paragraph 2 of Plaintiffs’ Amended Complaint, Edmond admits the

following upon information, reason and belief: (a) The events leading to this lawsuit occurred

on April 29, 2019; (b) Isaiah Mark Lewis was seventeen (17) years old; (c) Isaiah Mark

Lewis is African-American; (d) Isaiah Mark Lewis stripped off his clothes in public and

engaged in a foot pursuit with members of the Edmond Police Department; (e) The foot

pursuit ended at a residence located at 520 Gray Fox Run; (f) Inside the residence at 520

Gray Fox Run, Isaiah Mark Lewis was tasered by one (1) Edmond police officer and shot by

another Edmond police officer; and (g) Isaiah Mark Lewis died on April 29, 2019. The

remainder of the express and/or implied allegations contained in Paragraph 2 of Plaintiffs’

Amended Complaint are denied.

       3.      The allegations contained in Paragraph 3 of Plaintiffs’ Amended Complaint

concern only conclusions of law as to which no answer/response is required of Edmond,

though Edmond does not dispute that this Court has subject-matter jurisdiction over the

federal law claims.

       4.      Edmond is without sufficient knowledge or information to admit or deny the

allegation contained in Paragraph 4 of Plaintiffs’ Amended Complaint.

       5.      The allegations contained in Paragraph 5 of Plaintiffs’ Amended Complaint

concern only conclusions of law as to which no answer/response is required of Edmond,



                                              2
            Case 5:19-cv-00489-R Document 37 Filed 11/02/20 Page 3 of 21




though Edmond does not dispute that venue is proper in this United States District Court.

       6.      Regarding Paragraph 6 of Plaintiffs’ Amended Complaint, Edmond admits the

following upon information, reason and belief: (a) Plaintiff Vicki Jo Lewis was a resident

of Edmond, Oklahoma County, Oklahoma on or about April 29, 2019 and is the mother of

Isaiah Mark Lewis, deceased; (b) Isaiah Mark Lewis, a minor, was seventeen (17) years of

age on April 29, 2019; (c) Plaintiff Vicki Jo Lewis was appointed as a Co-Personal

Representative of the Estate of Isaiah Mark Lewis by an order filed in the District Court of

Oklahoma County, Case No. PB-2019-549. The remainder of the express and/or implied

allegations contained in Paragraph 6 of Plaintiffs’ Amended Complaint are denied.

       7.      Regarding Paragraph 7 of Plaintiffs’ Amended Complaint, Edmond admits the

following upon information, reason and belief: (a) Plaintiff Troy Levet Lewis is a resident

of Oklahoma County, Oklahoma and is the father of Isaiah Mark Lewis, deceased; (b) Isaiah

Mark Lewis, a minor, was seventeen (17) years of age on April 29, 2019; (c) Plaintiff Troy

Levet Lewis was appointed as a Co-Personal Representative of the Estate of Isaiah Mark

Lewis by an order filed in the District Court of Oklahoma County, Case No. PB-2019-549.

The remainder of the express and/or implied allegations contained in Paragraph 7 of

Plaintiffs’ Amended Complaint are denied.

       8.      Regarding Paragraph 8 of Plaintiffs’ Amended Complaint, Edmond admits that

it is a municipal corporation organized under the laws of the State of Oklahoma. The

remainder of the allegations contained in Paragraph 8 concern only conclusions of law as to



                                             3
           Case 5:19-cv-00489-R Document 37 Filed 11/02/20 Page 4 of 21




which no answer/response is required of Edmond. However, to the extent any wrongdoing

on the part of Edmond is implied in the remaining allegations in Paragraph 8, said

wrongdoing is specifically denied by Edmond.

      9.      Upon information, reason and belief, Edmond admits the allegations contained

in Paragraph 9 of Plaintiffs’ Amended Complaint.

      10.     Upon information, reason and belief, Edmond admits the allegations contained

in Paragraph 10 of Plaintiffs’ Amended Complaint.

      11.     Regarding Paragraph 11 of Plaintiffs’ Amended Complaint, Edmond admits

that around 1:00 p.m. on April 29, 2019, Isaiah Mark Lewis stripped off his clothes and

began running around the neighborhood(s). However, Edmond denies all other allegations

contained in Paragraph 11.

      12.     Upon information, reason and belief, Edmond admits the allegation contained

in Paragraph 12 of Plaintiffs’ Amended Complaint.

      13.     Edmond is without sufficient knowledge or information to admit or deny the

allegations contained in Paragraph 13 of Plaintiffs’ Amended Complaint, and therefore the

same are denied.

      14.     Regarding Paragraph 14 of Plaintiffs’ Amended Complaint, Edmond admits

Sergeant Milo Box and Officer Denton Scherman made visual contact with Isaiah Mark

Lewis after responding to the area due to radio traffic. However, Edmond is without

sufficient knowledge or information to admit or deny the remaining allegations contained



                                            4
         Case 5:19-cv-00489-R Document 37 Filed 11/02/20 Page 5 of 21




in Paragraph 14 of Plaintiffs’ Amended Complaint, and therefore the same are denied.

      15.    Regarding Paragraph 15 of Plaintiffs’ Amended Complaint, Edmond admits

that Sergeant Milo Box chased Isaiah Mark Lewis and issued verbal commands to Isaiah

Mark Lewis after making visual contact. However, Edmond is without sufficient knowledge

or information to admit or deny the remaining allegations contained in Paragraph 15 of

Plaintiffs’ Amended Complaint, and therefore the same are denied.

      16.    Regarding Paragraph 16 of Plaintiffs’ Amended Complaint, Edmond admits

Sergeant Milo Box and Officer Denton Scherman entered a residence located at 520 Gray

Fox Run after Isaiah Mark Lewis broke into said residence. Edmond also admits that

Sergeant Milo Box and Officer Denton Scherman issued verbal commands to Isaiah Mark

Lewis. In addition, Edmond admits that Sergeant Milo Box legally, properly and justifiably

tasered Isaiah Mark Lewis while inside the aforementioned residence. That being said,

Edmond is without sufficient knowledge or information to admit or deny the remaining

allegations contained in Paragraph 16 of Plaintiffs’ Amended Complaint, and therefore the

same are denied.

      17.    Regarding Paragraph 17 of Plaintiffs’ Amended Complaint, Edmond admits

that Isaiah Mark Lewis was justifiably shot by a service weapon after being ineffectively

tasered. Edmond also admits that Isaiah Mark Lewis was naked and unarmed when he was

shot and that verbal commands were given to Isaiah Mark Lewis prior to the shooting. That

being said, Edmond is without sufficient knowledge or information to admit or deny the



                                            5
          Case 5:19-cv-00489-R Document 37 Filed 11/02/20 Page 6 of 21




remaining allegations contained in Paragraph 17 of Plaintiffs’ Amended Complaint, and

therefore the same are denied.

       18.    Edmond is without sufficient information to admit or deny the allegations

contained in Paragraph 18 of Plaintiffs’ Amended Complaint, and therefore the same are

denied.

       19.    Regarding Paragraph 19 of Plaintiffs’ Amended Complaint, Edmond admits

that Isaiah Mark Lewis, after being shot, was placed on the front porch area of subject

residence for purposes of rendering medical aid. Edmond also admits that various Edmond

police officers entered the residence and were present on the front porch in order to render

medical aid to Isaiah Mark Lewis. That being said, the remainder of the implied and/or

express allegations contained in Paragraph 19 are denied.

       20.    Edmond denies the allegations contained in Paragraph 20 of Plaintiffs’

Amended Complaint (including all sub-parts), as this paragraph contains allegations that

assume disputed facts and assume the ultimate allegation.

       21.    Regarding Paragraph 21 of Plaintiffs’ Amended Complaint, Edmond repeats

and reasserts the denials and admissions contained in the preceding paragraphs as if they

were fully set out in this paragraph.

       22.    The allegations contained in Paragraph 22 of Plaintiffs’ Amended Complaint

concern only conclusions of law as to which no answer/response is required of Edmond,

though Edmond does not dispute that 42 U.S.C. § 1983 can be used as a vehicle to redress



                                             6
          Case 5:19-cv-00489-R Document 37 Filed 11/02/20 Page 7 of 21




violations of rights protected by the U.S. Constitution.

       23.    Edmond is without sufficient information to admit or deny the allegations

contained in Paragraph 23 of Plaintiffs’ Amended Complaint and therefore denies the same.

       24.    Upon information, reason and belief, Edmond admits the allegation contained

in Paragraph 24 of Plaintiffs’ Amended Complaint.

       25.    Regarding Paragraph 25 of Plaintiffs’ Amended Complaint, Edmond admits

that the 4 th Amendment protects citizens from the use of excessive force by law enforcement

officials. Edmond also admits that Isaiah Mark Lewis was ineffectively tasered and

subsequently shot, resulting in his death. Edmond denies the remaining allegations contained

in Paragraph 25, as the allegations assume disputed facts and assume the ultimate allegation.

In addition, Edmond is without sufficient information to admit or deny the remaining

allegations contained in Paragraph 25, and therefore denies the same.

       26.    Regarding Paragraph 26 of Plaintiffs’ Amended Complaint, Edmond admits

that Isaiah Mark Lewis was shot and succumbed to his injuries. Edmond denies the

remaining allegations contained in Paragraph 26, as the allegations assume disputed facts and

assume the ultimate allegation.

       27.    Edmond denies the allegations contained in Paragraph 27 of Plaintiffs’

Amended Complaint, as this paragraph contains allegations that assume disputed facts and

assume the ultimate allegation.

       28.    Edmond denies the allegations contained in Paragraph 28 of Plaintiffs’



                                              7
          Case 5:19-cv-00489-R Document 37 Filed 11/02/20 Page 8 of 21




Amended Complaint, as this paragraph contains allegations that assume disputed facts and

assume the ultimate allegation.

       29.    The allegation contained in Paragraph 29 of Plaintiffs’ Amended Complaint

concerns only a conclusion of law as to which no answer/response is required of Edmond,

though Edmond asserts that Defendants Scherman and Box are entitled to qualified

immunity.

       30.    Regarding Paragraph 30 of Plaintiffs’ Amended Complaint, Edmond repeats

and reasserts the denials and admissions contained in the preceding paragraphs as if they

were fully set out in this paragraph.

       31.    Regarding Paragraph 31 of Plaintiffs’ Amended Complaint, Edmond admits

that Sergeant Milo Box and Officer Denton Scherman were subject to and acted in

accordance with the policies, practices and/or customs of the Edmond Police Department on

the date in question. However, any other express and/or implied allegations contained in

Paragraph 31 of Plaintiffs’ Amended Complaint are denied.

       32.    Regarding Paragraph 32 of Plaintiffs’ Amended Complaint, Edmond admits

that Sergeant Milo Box and Officer Denton Scherman were subject to and acted in

accordance with the policies, practices and/or customs of the Edmond Police Department on

the date in question. That being said, to the extent any wrongdoing on behalf of Defendants

is implied in the remaining allegations contained in Paragraph 32, those allegations are

denied. In addition, the remaining allegations concern only conclusions of law as to which



                                            8
          Case 5:19-cv-00489-R Document 37 Filed 11/02/20 Page 9 of 21




no answer/response is required of Edmond.

       33.    Upon information, reason and belief, the allegation contained in Paragraph 33

of Plaintiffs’ Amended Complaint is admitted.

       34.    Upon information, reason and belief, the allegation contained in Paragraph 34

of Plaintiffs’ Amended Complaint is admitted.

       35.    Edmond denies the allegations contained in Paragraph 35 of Plaintiffs’

Amended Complaint, as this paragraph contains allegations that assume disputed facts and

assume the ultimate allegation. In addition, the allegations in Paragraph 35 concern only

conclusions of law as to which no answer/response is required of Edmond.

       36.    Regarding Paragraph 36 of Plaintiffs’ Amended Complaint, Edmond admits

that the Edmond Police Department has established a “Crisis Intervention Team.” That being

said, the remaining allegations in Paragraph 36 are denied, as the allegations assume disputed

facts and assume the ultimate allegation. In addition, some of the remaining allegations

concern only conclusions of law as to which no answer/response is required of Edmond.

       37.    Edmond denies the allegations contained in Paragraph 37 of Plaintiffs’

Amended Complaint, as this paragraph contains allegations that assume disputed facts and

assume the ultimate allegation. That being said, Edmond admits that it has a Public Safety

Communications Department, but Edmond denies any wrongdoing by said department.

       38.    Edmond denies the allegations contained in Paragraph 38 of Plaintiffs’

Amended Complaint, as this paragraph contains allegations that assume disputed facts and



                                              9
         Case 5:19-cv-00489-R Document 37 Filed 11/02/20 Page 10 of 21




assume the ultimate allegation.

      39.    Edmond denies the allegations contained in Paragraph 39 of Plaintiffs’

Amended Complaint, as this paragraph contains allegations that assume disputed facts and

assume the ultimate allegation.

      40.    Edmond denies the allegations contained in Paragraph 40 of Plaintiffs’

Amended Complaint, as this paragraph contains allegations that assume disputed facts and

assume the ultimate allegation.

      41.    Upon information, reason and belief, Edmond admits the allegation contained

in Paragraph 41 of Plaintiffs’ Amended Complaint in that the Edmond Police Department

has implemented a “Response to Resistance” Policy.

      42.    Edmond denies the allegations contained in Paragraph 42 of Plaintiffs’

Amended Complaint, as this paragraph contains allegations that assume disputed facts and

assume the ultimate allegation. In addition, the allegations in Paragraph 42 concern only

conclusions of law as to which no answer/response is required of Edmond.

      43.    Edmond denies the allegations contained in Paragraph 43 of Plaintiffs’

Amended Complaint, as this paragraph contains allegations that assume disputed facts and

assume the ultimate allegation. In addition, the allegations in Paragraph 43 concern only

conclusions of law as to which no answer/response is required of Edmond.

      44.    Paragraph 44 of Plaintiffs’ Amended Complaint merely contains an incorrect

and incomplete recitation of the Edmond Police Department’s “Response to Resistance”



                                           10
         Case 5:19-cv-00489-R Document 37 Filed 11/02/20 Page 11 of 21




Policy regarding deadly force, to which no response/answer is required of Edmond.

However, Edmond denies that the Edmond Police Department’s “Response to Resistance”

Policy relative to deadly force is unconstitutional.

       45.    Edmond denies the allegations contained in Paragraph 45 of Plaintiffs’

Amended Complaint, as this paragraph contains allegations that assume disputed facts and

assume the ultimate allegation. In addition, the allegations in Paragraph 45 concern only

conclusions of law as to which no answer/response is required of Edmond.

       46.    Edmond denies the allegations contained in Paragraph 46 of Plaintiffs’

Amended Complaint, as this paragraph contains allegations that assume disputed facts and

assume the ultimate allegation. In addition, the allegations in Paragraph 46 concern only

conclusions of law as to which no answer/response is required of Edmond.

       47.    Edmond denies the allegation contained in Paragraph 47 of Plaintiffs’

Amended Complaint, as this paragraph contains an allegation that assumes disputed facts and

assumes the ultimate allegation. In addition, the allegation in Paragraph 47 concerns only a

conclusion of law as to which no answer/response is required of Edmond. That being said,

Edmond denies that the Edmond Police Department’s “Response to Resistance” Policy is

unconstitutional.

       48.    Edmond denies the allegations contained in Paragraph 48 of Plaintiffs’

Amended Complaint (including all sub-parts), as this paragraph contains allegations that

assume disputed facts and assume the ultimate allegation.



                                              11
         Case 5:19-cv-00489-R Document 37 Filed 11/02/20 Page 12 of 21




       49.    Edmond denies the allegations contained in Paragraph 49 of Plaintiffs’

Amended Complaint, as this paragraph contains allegations that assume disputed facts and

assume the ultimate allegation.

       50.    Edmond denies the allegations contained in Paragraph 50 of Plaintiffs’

Amended Complaint, as this paragraph contains allegations that assume disputed facts and

assume the ultimate allegation. In addition, the allegations in Paragraph 50 concern only

conclusions of law as to which no answer/response is required of Edmond.

       51.    Edmond denies the allegations contained in Paragraph 51 of Plaintiffs’

Amended Complaint, as this paragraph contains allegations that assume disputed facts and

assume the ultimate allegation. In addition, the allegations in Paragraph 51 concern only

conclusions of law as to which no answer/response is required of Edmond.

       52.    Edmond denies the allegations contained in Paragraph 52 of Plaintiffs’

Amended Complaint (including all sub-parts), as this paragraph contains allegations that

assume disputed facts and assume the ultimate allegation.

       53.    Regarding Paragraph 53 of Plaintiffs’ Amended Complaint, Edmond repeats

and reasserts the denials and admissions contained in the preceding paragraphs as if they

were fully set out in this paragraph.

       54.    Regarding Paragraph 54 of Plaintiffs’ Amended Complaint, Edmond admits

that Isaiah Mark Lewis is African-American, was seventeen (17) years old at the time of his

death and had a right to equal protection under the law. That being said, Edmond denies the



                                            12
         Case 5:19-cv-00489-R Document 37 Filed 11/02/20 Page 13 of 21




remaining allegations contained in Paragraph 54 of Plaintiffs’ Amended Complaint, as the

allegations assume disputed facts and assume the ultimate allegation. In addition, the

allegations in Paragraph 54 concern only conclusions of law as to which no answer/response

is required of Edmond.

       55.    Regarding Paragraph 55 of Plaintiffs’ Amended Complaint, Edmond admits

that Isaiah Mark Lewis was tasered, subsequently shot and pronounced dead on April 29,

2019. Edmond also admits Isaiah Mark Lewis was naked and found to be unarmed. In

addition, Edmond admits that Edmond police officers provided medical aid to Isaiah Mark

Lewis both before and after Isaiah Mark Lewis was placed on the front porch of subject

residence, such placement on the porch being necessitated by spatial constraints. That being

said, Edmond denies the remaining allegations contained in Paragraph 55 of Plaintiffs’

Amended Complaint, as the allegations assume disputed facts and assume the ultimate

allegation. Moreover, Edmond denies that Defendants are not entitled to qualified immunity.

       56.    Regarding Paragraph 56 of Plaintiffs’ Amended Complaint, Edmond repeats

and reasserts the denials and admissions contained in the preceding paragraphs as if they

were fully set out in this paragraph.

       57.    Regarding Paragraph 57 of Plaintiffs’ Amended Complaint, Edmond admits

that Edmond’s City Clerk received a Notice of Tort Claim from Plaintiffs’ counsel on

October 25, 2019. Edmond also admits that Plaintiffs’ claim was deemed denied by operation

of law on January 23, 2020. That being said, the remaining allegation contained in Paragraph



                                            13
         Case 5:19-cv-00489-R Document 37 Filed 11/02/20 Page 14 of 21




57 concerns only a conclusion of law as to which no answer/response is required of Edmond.

       58.    Regarding Paragraph 58 of Plaintiffs’ Amended Complaint, Edmond admits

that Defendant Milo Box and Defendant Denton Scherman acted within the course and scope

of their employment with Edmond and under color of law at all relevant times. However,

Edmond denies the remaining allegations contained in Paragraph 58 of Plaintiffs’ Amended

Complaint, as the allegations assume disputed facts and assume the ultimate allegation.

       59.    Regarding Paragraph 59 of Plaintiffs’ Amended Complaint, Edmond admits

that Defendant Milo Box and Defendant Denton Scherman were employees of Edmond at

the time of events giving rise to this lawsuit. Edmond also admits that Defendant Milo Box’s

actions and Defendant Denton Scherman’s actions taken on April 29, 2019 were pursuant to

the authority granted to them by Edmond (i.e. Defendant Box and Defendant Scherman acted

within the scope of their employment). In addition, Edmond admits that the doctrine of

respondeat superior applies under the OGTCA and that Edmond is responsible for the

actions of Defendant Box and Defendant Scherman committed in the scope of their

employment with Edmond. However, Edmond denies that the use of force was excessive and

also denies that it, Defendant Box and/or Defendant Scherman are liable to Plaintiffs. As

such, any and all other express and/or implied allegations contained in Paragraph 59 of

Plaintiffs’ Amended Complaint are denied by Edmond, as the allegations assume disputed

facts and assume the ultimate allegation.

       60.    Edmond denies all requests for relief set forth in the “Prayer for Relief”



                                            14
            Case 5:19-cv-00489-R Document 37 Filed 11/02/20 Page 15 of 21




paragraph at the end of Plaintiffs’ Amended Complaint and denies any liability to Plaintiffs.

In this light, Edmond also demands a jury trial in this matter.

                               AFFIRMATIVE DEFENSES

       1.      Plaintiffs’ Amended Complaint fails to state a claim upon which relief can be

               granted against Defendant City of Edmond.

       2.      None of the Defendants are liable to Plaintiffs under any theory of recovery in

               law or in equity.

       3.      If Edmond is found liable as to Plaintiffs’ state law claim, Plaintiffs’ damages

               are capped as prescribed in the Oklahoma Governmental Tort Claims Act

               (“OGTCA”), 51 O.S. § 151 et seq.

       4.      Edmond cannot be held liable for punitive damages under the OGTCA.

               Therefore, any punitive damage claims against Defendant City of Edmond

               must be dismissed as a matter of law.

       5.      Edmond is not liable to Plaintiffs under common-law principles of negligence,

               the Oklahoma Constitution or the OGTCA.

       6.      Edmond, Defendant Box nor Defendant Scherman were negligent, and thus,

               Edmond is not liable for any alleged damages arising from any theory of

               recovery based on negligence.

       7.      Edmond, Defendant Box nor Defendant Scherman violated Isaiah Lewis’

               rights protected by the Oklahoma Constitution, and thus, Edmond is not liable



                                              15
     Case 5:19-cv-00489-R Document 37 Filed 11/02/20 Page 16 of 21




        for any damages alleged arising from any theory of recovery based on the

        Oklahoma Constitution.

8.      Edmond, Defendant Box and Defendant Scherman did not violate any duty

        claimed to be owed by them.

9.      Plaintiffs’ damages, if any, and the death of Isaiah Lewis were the sole result

        of Isaiah Lewis’ own conduct, malfeasance and/or negligence. But, if it be

        determined that Edmond, Defendant Box and/or Defendant Scherman were

        also negligent (such negligence being specifically denied), Isaiah Lewis’

        negligence was to such a degree as to bar any recovery to Plaintiffs under state

        law. In addition, under no circumstances can Edmond, Defendant Box and

        Defendant Scherman be held liable for more than the percentage of negligence

        that may be attributed by a jury to Edmond’s, Defendant Box’s and/or

        Defendant Scherman’s conduct.

10.     Isaiah Lewis’ death was the result of the acts and omissions of Isaiah Lewis

        and not any acts, omissions or fault of Edmond, Defendant Box or Defendant

        Scherman.

11.     Assumption of the risk by Isaiah Lewis. Therefore, Plaintiffs’ claims herein

        should be barred.

12.     Defendant Box and Defendant Scherman acted in self-defense.

13.     Plaintiffs’ claims, allegations and potential recoveries are barred and/or will



                                       16
  Case 5:19-cv-00489-R Document 37 Filed 11/02/20 Page 17 of 21




      be barred by judicial estoppel, collateral estoppel and/or res judicata.

14.   To the extent Plaintiffs’ federal question claims against Defendant City of

      Edmond are based on the doctrine of respondeat superior, such claims are

      barred because the doctrine of respondeat superior is not a basis for recovery

      under 42 U.S.C. §1983.

15.   Defendant City of Edmond cannot be held liable for punitive damages under

      42 U.S.C. §1983. Thus, any punitive damage claims against Defendant City of

      Edmond must be dismissed as a matter of law.

16.   Defendant City of Edmond is not liable to Plaintiffs under any theory of

      recovery, including but not limited to, any cause of action brought pursuant to

      42 U.S.C. §1983 and/or state law.

17.   Defendant City of Edmond cannot be held liable to Plaintiffs under 42 U.S.C.

      §1983, as the alleged deprivation of a federally protected constitutional right

      was not the result of action taken pursuant to an official municipal policy or

      custom.

18.   Defendant City of Edmond cannot be held liable to Plaintiffs under 42 U.S.C.

      §1983, as the municipal policies and/or customs in question are not

      unconstitutional.

19.   Defendant City of Edmond cannot be held liable to Plaintiffs under the theory

      of negligent retention, as there was no prior knowledge of Defendant Box’s



                                     17
  Case 5:19-cv-00489-R Document 37 Filed 11/02/20 Page 18 of 21




      nor Defendant Scherman’s propensity to commit the harm complained of and,

      as such, Defendant City of Edmond did not act with “deliberate indifference”

      to the rights of Isaiah Mark Lewis and/or Plaintiffs.

20.   Defendant City of Edmond cannot be held liable to Plaintiffs under theories of

      failure to supervise and/or failure to control, as there was no prior knowledge

      of similar acts committed by Defendant Box or Defendant Scherman;

      therefore, it cannot be said Defendant City of Edmond acted with “deliberate

      indifference.”

21.   Defendants’ actions were “objectively reasonable,” proper and lawful under

      the circumstances. In other words, Defendants did not violate any

      constitutionally-protected rights.

22.   Edmond cannot be held liable for excessive use of force because there was not

      a complete failure to train and the training provided was neither reckless nor

      grossly negligent.

23.   Edmond cannot be held liable for inadequate training and/or failure to train

      because Edmond trained its police officers and the training provided does not

      evidence a “deliberate indifference” to the rights of Edmond’s inhabitants.

24.   Edmond cannot be held liable to Plaintiffs for their Equal Protection claim

      because Edmond’s adopted “Response to Resistance” Policy and Edmond’s

      customs were not based upon and do not differentiate among the races of



                                     18
  Case 5:19-cv-00489-R Document 37 Filed 11/02/20 Page 19 of 21




      various citizens. Likewise, Defendants’ actions were not motivated by a

      discriminatory purpose and Plaintiffs cannot show that similarly situated

      individuals of a different race were treated differently by Edmond’s law

      enforcement officials.

25.   Defendant City of Edmond was not negligent, and thus, is not liable for any

      damages alleged arising from any theory of recovery based on negligence. In

      fact, negligence alone is not sufficient to demonstrate liability under 42 U.S.C.

      § 1983.

26.   Any allegation or averment in Plaintiffs’ Amended Complaint that is not

      specifically admitted is hereby denied by Defendant City of Edmond.

27.   Defendants Box and Scherman are entitled to qualified immunity.

28.   Sovereign immunity.

29.   Plaintiffs’ medical expense damages, if any, are limited/capped pursuant to 12

      O.S. § 3009.1.

30.   Plaintiffs’ state law claims are time-barred under the OGTCA.

31.   Defendant City of Edmond reserves and, if necessary, hereby raises any

      defenses available to it under Fed. R. Civ. P. 8, Fed. R. Civ. P. 12 and/or 51

      O.S. 151 et seq.

32.   Defendant City of Edmond reserves the right to amend and/or supplement this

      answer and its affirmative defenses upon discovery of additional information.



                                     19
         Case 5:19-cv-00489-R Document 37 Filed 11/02/20 Page 20 of 21




      WHEREFORE, having fully answered, Defendant City of Edmond respectfully

requests Plaintiffs take nothing by way of their Amended Complaint and let it be dismissed

along with costs and reasonable attorney’s fees in favor of Defendant City of Edmond. In

turn, Defendant City of Edmond also respectfully requests such other relief this Court may

deem equitable and proper.




                                             Respectfully submitted,


                                             s/ B. Taylor Clark
                                             Richard E. Hornbeek, OBA # 10855
                                             B. Taylor Clark, OBA # 22524
                                             HORNBEEK VITALI & BRAUN, P.L.L.C.
                                             3711 N. Classen Blvd.
                                             Oklahoma City, OK 73118
                                             hornbeek@hvblaw.com
                                             clark@hvblaw.com
                                             (405) 236-8600 Telephone
                                             (405) 236-8602 Facsimile
                                             Attorneys for Defendant City of Edmond




                                           20
         Case 5:19-cv-00489-R Document 37 Filed 11/02/20 Page 21 of 21




                             CERTIFICATE OF SERVICE

       This is to certify that on the 2 nd day of November, 2020, I electronically transmitted

the attached document to the Clerk of Court using the ECF System for filing and transmittal

of a Notice of Electronic Filing to the following ECF registrants:

David J. Batton
Law Office of David J. Batton
P.O. Box 1285
303 W. Gray, Suite 304
Norman, OK 73070
dave@dbattonlaw.com
battonlaw@coxinet.net
Attorney for Plaintiffs

Andrew M. Stroth
Carlton Odim
Amanda Yarusso
Action Injury Law Group, LLC
191 North Wacker Drive, Suite 2300
Chicago, IL 60606
astroth@actioninjurylawgroup.com
carlton@actioninjurylawgroup.com
amanda@actioninjurylawgroup.com
Attorneys for Plaintiffs

Kathryn D. Terry
Cody J. Cooper
Phillips Murrah, PC
101 N. Robinson Ave., 13 th Floor
Oklahoma City, OK 73102
kdterry@phillipsmurrah.com
cjcooper@phillipsmurrah.com
Attorneys for Defendants Box & Scherman


                                                  s/ B. Taylor Clark
                                                  B. Taylor Clark

                                             21
